 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DAMON NEWQUIST,                                     No. 1:17-cv-01150-NONE-SKO (PC)

12                       Plaintiff,
                                                          ORDER ADOPTING FINDINGS AND
13            v.                                          RECOMMENDATIONS

14    SOA; CHEN,                                          (Doc. Nos. 40, 42)

15                       Defendants.
16

17           Plaintiff Damon Newquist is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 3, 2019, the assigned magistrate judge issued an order granting the

21   defendants’ motion to compel plaintiff’s deposition and responses to defendants’ written

22   discovery requests. (Doc. No. 39.) The magistrate judge also ordered plaintiff to show cause in

23   writing, within 21 days, why this action should not be dismissed due to his failure to prosecute.

24   (Id.) Plaintiff failed to respond to defendants’ discovery requests, appear for his deposition, or

25   respond to the court’s order to show cause as required. Accordingly, on December 31, 2019, the

26   defendants filed a motion to dismiss this action with prejudice due to plaintiff’s failure to

27   prosecute this action. (Doc. No. 40.)

28   /////
 1          On February 4, 2020, the magistrate judge issued findings and recommendations,

 2   recommending that defendants’ motion to dismiss be granted and this action dismissed with

 3   prejudice. (Doc. No. 42.) The findings and recommendations were served on plaintiff and

 4   contained notice that any objections thereto were to be filed within 14 days of service. (Id. at 2.)

 5   Plaintiff has not filed objections and the time do so has passed.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 8   and recommendations to be supported by the record and proper analysis.

 9          Accordingly,
10          1.      The findings and recommendations issued on February 4, 2020 (Doc. No. 42) are

11                  adopted in full;

12          2.      Defendants’ motion to dismiss (Doc. No. 40) is granted;

13          3.      This action is dismissed with prejudice due to plaintiff’s failure to prosecute and

14                  obey court orders; and,

15          4.      The Clerk of the Court is directed to close this case.

16   IT IS SO ORDERED.
17
        Dated:     March 4, 2020
18                                                      UNITED STATES DISTRICT JUDGE

19
20

21

22

23

24

25

26
27

28

                                                        2
